In a proceeding instituted (Real Prop. Law, § 112, subd. 2) for the removal of the surviving trustee of a trust of real property created by the last will and testament of James Chambers, the elder, deceased, and for other relief (Real Prop. Law, § 111), order removing such surviving trustee from *740office, appointing a new trustee and awarding other ■ relief, affirmed, with ten dollars costs and disbursements to the respondent, payable by the appellant personally. No opinion. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.